DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, 1/6, 5-8, and 11, respectively, of U.S. Patent No. 11,111,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is fully anticipated by lines 6-24 of claim 1 of the patent, which includes the identical language of current claim 1.  Current application claims 2-14 are anticipated by patent claims 2, 3, and 5-15, having the identical language.  The difference between the limitations claimed in the application claim 15 and the limitations claimed in the patent claim 1 lines 6-24 is that application claim 15 includes the carrier comprises “a ring” and the flexured carrier posts “projecting from the ring”.  Patent claim 6 includes “the integral carrier forms a ring” and “the flexured carrier posts jointlessly project from the ring”, such that claim 6, including lines 6-24 of claim 1 on which it depends, anticipates application claim 15.  Application claims 16-20 are anticipated by patent claims 5-8 and 11, having all of the same limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Each of the following discloses a planetary carrier with a double cantilevered carrier post, with some sort of sleeve (such as a roller race) cantilevered from the free end of a cantilevered flexured carrier post:

JP 2010-255737 (Hirano et al) November 2010
WO 2011/064629 (Budny et al.) June 2011
U. S. Patent 8,216,108 (Montestruc) July 2012
CN 205715578 (Li et al.) November 2016

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659